Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0003505, filed on 01/10/2018.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/05/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	Note: Claim 1 is rejected twice below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kim et al. (US 2016/0351093). (“Kim”).
6.	Regarding claim 1, Kim teaches A display device [Figures 1-2, a display device is shown] comprising: 2a substrate including a display area and a non-display area outside the display area [Figures 1-2, a substrate including a display area DA and a non-display area NDA is shown]; 3a plurality of pixels disposed in the display area on the substrate [Figures 1-2, a plurality of pixels P shown]; 4a second conductive line disposed in the non-display area on the substrate [Figures 1-2, a second conductive line CD2/CD22 is shown]; and sa first conductive line disposed in the non-display area between the display area and the 6second conductive line on the substrate [Figures 1-2, a first conductive line CD1/CD11 is shown], 7wherein each of the first conductive line and the second conductive line has a first portion 8extending in a clockwise direction and a second portion extending in a counter-clockwise 9direction [Figures 1-2, each of the first and the second conductive line have a clockwise and counter-clockwise portion], and iowherein the second conductive line surrounds at least a side of the first conductive line 11along the side of the first conductive line [Figures 1-2, the second conductive line CD2/CD22 surround the first conductive line CD1/CD11].
7.	Regarding claim 2, Kim teaches further comprising an external circuit bonded to the 2non-display area on the substrate, 3wherein the first conductive line and the second conductive line are electrically connected 4to the external circuit [Figures 1-2, an external circuit (not shown) would be connected to the conductive lines using data pads and control pads].
8.	Regarding claim 3, Kim teaches further comprising a plurality of data lines 2connected to the pixels, 3wherein each of the first conductive line and the second conductive line is electrically connected to at least one of the data lines [Figures 1-2, see data lines data lines D1a-Dma].
9.	Regarding claim 4, Kim teaches wherein the first conductive line and the second conductive line are disposed on the same layer [Figures 1-2, the first and the second conductive line are disposed on the same layer].
10.	Regarding claim 5, Kim teaches wherein the first conductive line and the second 2conductive line are disposed at different layers from each other [Figures 1-2, the first and the second conductive line can be disposed on the different layers].
11.	Regarding claim 6, Kim teaches wherein each of the plurality of pixels comprises: 2a transistor comprising a semiconductor layer, a gate insulation layer, a gate electrode, 3and an insulation interlayer sequentially disposed on the substrate; and 4a capacitor comprising a lower electrode disposed on the same layer as the gate electrode sand an upper electrode disposed on the insulation interlayer [Figures 1-9, see detailed pixel arrangement, see P(0079)].  
12.	Regarding claim 7, Kim teaches wherein the first conductive line and the second 2conductive line are disposed on the same layer as one of the gate electrode and the upper 3electrode [Figures 1-9, the first and second conductive line arrangement is shown].
13.	Regarding claim 8, Kim teaches wherein the first conductive line is disposed on the 2same layer as one of the gate electrode and the upper electrode, and 3wherein the second conductive line is disposed on the same layer as the other one of the 4gate electrode and the upper electrode [Figures 1-9, the first conductive line and the transistor arrangement is shown].
14.	Regarding claim 9, Kim teaches wherein the first conductive line and the second conductive line substantially surround at least one side of the display area [Figures 1-2, the arrangement is shown].
15.	Regarding claim 10, Kim teaches wherein a length of the second conductive line is greater than a length of the first conductive line [Figures 1-2, a length of the second conductive line is greater than that of the first conductive line].

16.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Nam et al. (US 2017/0270842). (“Nam”).
17.	Regarding claim 1, Nam teaches A display device [Figures 1-9, a display device is shown] comprising: 2a substrate including a display area and a non-display area outside the display area [Figures 1-2, a substrate including a display area DA and a non-display area NDA is shown]; 3a plurality of pixels disposed in the display area on the substrate [Figures 1-2, a plurality of pixels R, G, B shown]; 4a second conductive line disposed in the non-display area on the substrate [Figures 1-2, a second conductive line CD1/CD3 is shown]; and sa first conductive line disposed in the non-display area between the display area and the 6second conductive line on the substrate [Figures 1-2, a first conductive line CD2/CD4 is shown], 7wherein each of the first conductive line and the second conductive line has a first portion 8extending in a clockwise direction and a second portion extending in a counter-clockwise 9direction [Figures 1-2, each of the first and the second conductive line have a clockwise and counter-clockwise portion], and iowherein the second conductive line surrounds at least a side of the first conductive line 11along the side of the first conductive line [Figures 1-2, the second conductive line CD1/CD3 surround the first conductive line CD2/CD4].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868